In re Humphrey, Huey E. Ill — Other; Humphrey, Elizabeth — Other; Humphrey, Janice — Other; Humphrey, John — Other; Humphrey, June — Other; applying for writ of certiorari and/or review; to the Court of Appeal, Fourth Circuit, No. 88CA-8837; Parish of Orleans, Civil District Court, Div. “A”, No. 84-15541.
Prior report: La.App., 524 So.2d 150.
Granted. The judgment of the Court of Appeal is reversed. The 1986 amendment to C.C. 1592 should have been applied. It was remedial legislation; see dissent in Evans v. Evans, 410 So.2d 729, 735 (La.1982). Case remanded to district court for further proceedings.